Case 2:17-cv-00683-JHE Document 37-1 Filed 06/21/19 Page 1 of 7            FILED
                                                                  2019 Jun-21 PM 04:42
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




         EXHIBIT
            A
         Case 2:17-cv-00683-JHE Document 37-1 Filed 06/21/19 Page 2 of 7




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

RODERICK HOLT,                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No.: 2:17-cv-00683-JHE
                                              )
JEFFERSON COUNTY                              )
COMMITTEE FOR ECONOMIC                        )
OPPORTUNITY,                                  )
                                              )
       Defendant.                             )
                SETTLEMENT AGREEMENT AND GENERAL RELEASE

      I, Roderick Holt (“Holt”), hereby choose, of my own free will, to accept this Settlement
Agreement and General Release (the “Agreement”) on the terms and conditions set out below.

         1.     Payment. Jefferson County Committee for Economic Opportunity (“Employer”),
will pay Holt and his counsel the sum total of $75,000.00. This settlement is contingent upon the
Court’s approval of the settlement, and this amount will be paid by Employer by August 29,
2019 or seven days after the date that the Court enters an Order approving the settlement,
whichever occurs last. Of this amount, Employer will treat $15,707.59 of the settlement
proceeds as a compromise of Holt’s claim for compensation for claimed overtime. Employer
will issue Holt a check for the gross amount of $15,707.59, but will make the necessary payroll
withholdings, based upon the withholdings applied to Holt’s last payroll check, with the
exception that there will be no withholdings for Holt’s 401k plan. Employer will issue Holt a W-
2 for this portion of the settlement proceeds. At the same time, Employer will issue a second
check to Holt in the gross amount of $15,707.59, representing a compromise of Holt’s claim for
liquidated damages. No withholdings will be made from that check, and Employer will issue
Holt a 1099 for that payment. Also, at the same time, Employer will issue a check to Holt’s
counsel for $43,584.82, representing a compromise of their claim for attorney’s fees and
litigation expenses. Employer will issue a 1099 to Holt’s counsel related to this payment. Holt
and his counsel acknowledge, agree, warrant and represent that (a) neither Employer nor any
other Releasee, as defined below, have made any representation whatsoever about the taxability
of the settlement proceeds; and (b) Holt is solely responsible for any and all federal, state or
other tax liability, including penalties, interest and expenses, without regard to the nature of such
tax, which could or may arise as a result of the payment of the settlement proceeds hereunder,
except as stated above. Further, Holt agrees to indemnify and hold harmless Employer and the
other Releasees from any and all damages, tax liabilities, costs (including attorney or accountant

                                                                             Holt’s Initials ________

                                             Page 1 of 6
        Case 2:17-cv-00683-JHE Document 37-1 Filed 06/21/19 Page 3 of 7




fees), penalties and interest arising out of or relating to the funds paid to them pursuant to this
Agreement (whether or not such liabilities, costs, penalties and/or interest are incurred during an
investigation, assessment or audit performed by any taxing authority).

       2.     General Release and Wavier. This Agreement includes a general release of all
FLSA legal claims against Employer. Holt understands that, by requesting this release,
Employer does not suggest or imply that Holt has any legal FLSA claim against Employer.
Rather, Holt understands that this language is standard and designed to bring closure to any
FLSA claim that any employee theoretically may have against his/her employer and/or co-
workers and/or supervisors.

        In exchange for the payment in Section 1, Holt hereby RELEASES and WAIVES all
FLSA claims and causes of action of any type, whether known or unknown, against Employer,
and each of its past, present and future members, officers, predecessors, successors, directors,
fiduciaries, trustees, employees, affiliated entities, shareholders, insurers, agents and attorneys
(collectively, the “Releasees”), arising from or relating to (directly or indirectly) Holt’s
employment with Employer or any other FLSA matter or event that has occurred between Holt
and Employer at any time up to and including the date of this Agreement. The claims and rights
hereby RELEASED and WAIVED by Holt include, but are not limited to any possible FLSA
claim and any and all claims related to the allegations asserted in Roderick Holt v. Jefferson
County Committee for Economic Opportunity, in the Northern District of Alabama, Southern
Division, Civil Action No.: 2:17-CV-00683-JHE (“the Lawsuit”).

        3.      Covenant Not to Sue; Indemnity and Dismissal of the Lawsuit. Holt agrees
not to sue on, join in, assert against or participate voluntarily in any FLSA cause of action,
lawsuit, investigation, administrative charge or other legal action involving Employer, or any of
the other Releasees, whether asserted on behalf of Holt or some other person or entity, relating to
any matter embraced by, arising out of or relating in any way to claims released under this
Agreement or any other FLSA matter involving Employer or its employees and/or business. Holt
agrees and acknowledges that if he institutes, or causes to be instituted, maintain, or allow to be
instituted on his behalf, against Employer or any of the other Releasees, any FLSA action or
matter embraced by, arising out of or relating in any way to one of the claims released above,
Holt shall indemnify/hold harmless Employer (and any other Releasee) from related or resulting
claims, damages, judgments, interests, costs and legal expenses, including attorney’s fees. Holt
agrees immediately to dismiss with prejudice or cause to be dismissed with prejudice the FLSA
Lawsuit upon the Court’s approval of this settlement.

       4.    Mutual Non-Disparagement and Non-Disclosure. As part of this Agreement,
Holt and management level employees of Employer, make the following additional covenants:

               We will not directly or indirectly disparage, criticize or make derogatory remarks
               about Holt or Employer, its current or former employees or any of the other
               Releasees in any form, communication or media whatsoever, regardless of the
               truth of the remark.



                                                                            Holt’s Initials ________

                                            Page 2 of 6
        Case 2:17-cv-00683-JHE Document 37-1 Filed 06/21/19 Page 4 of 7




              We shall take no actions intended to harm the reputation, mission, business or
              operations of Holt or Employer, its services or programs, or any of their officers,
              directors or employees or any of the other Releasees.

              Holt shall not disclose (and by signing below, we acknowledge that we have not
              disclosed) the terms, contents or execution of this Agreement, except to his
              spouse or his tax preparer, provided they agree not to disclose its terms, contents
              or execution to any other person or entity, absent prior written consent of
              Employer, or unless required by legal process. Management level employees of
              Employer shall not disclose the terms, contents or execution of this agreement
              except to accountants or tax preparers.

              Holt understands that Employer’s agreement to the obligations in this section are
              a material inducement to Employer for entering into this Agreement. Holt
              likewise acknowledges that damages to Employer for breach of any of the
              provisions of this section would be impracticable or extremely difficult to
              ascertain, and agree that in the event we breach the provisions of this section and
              that breach is proven in Court, Employer shall be entitled to liquidated damages
              from the breaching party in the amount of $1,000.00 per breach as its remedy.
              Equitable remedies as may be available to Employer are not relinquished by
              virtue of this liquidated damages provision. In the event Employer must take
              action, including but not limited to filing an action in court, to enforce any of the
              provisions of this section as a result of the alleged breach, Employer will also be
              entitled to recover its reasonable attorneys’ fees and costs of the litigation.
              Similarly, management level employees of employer agree to abide by the terms
              and damage provisions set forth in this paragraph.

       5.      No Other Compensation or Benefits.           Holt represents, warrants and
acknowledges that Employer does not owe him any wages, commissions, bonuses, sick pay,
personal leave, severance pay, vacation pay or other compensation or benefits or payments or
form of remuneration of any kind or nature, other than that specifically provided for in this
Agreement.

        6.      Employer's Property. Holt represents and certifies that he has none of
Employer’s documents or property in my possession or control. This includes, but is not limited
to, items that are confidential and/or proprietary.

        7.      Breach. If Holt is found by a court of competent jurisdiction to have breached
any obligation in this Agreement, they shall be liable for any damages or relief to which Holt,
Employer or the Releasees may be entitled under prevailing law or equity, including injunctive
relief, and, in addition, Holt shall pay the expenses of Employer or the Releasees, including
expert, accounting or attorneys' fees. Similarly, Employer agrees to the be subject to the terms
and damage provisions of this paragraph for each breach proven in Court.

       8.     Entire Agreement; Alabama Law and Forum. Holt acknowledges that this

                                                                           Holt’s Initials ________

                                           Page 3 of 6
        Case 2:17-cv-00683-JHE Document 37-1 Filed 06/21/19 Page 5 of 7




Agreement contains the entire understanding and agreement of the parties. Alabama law governs
this Agreement, and any litigation concerning this Agreement shall be in a court of competent
jurisdiction in Alabama.

9.     Acknowledgment of Knowing and Voluntary Waiver.

    HOLT HAS CAREFULLY READ THIS AGREEMENT AND HE FULLY
UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT.

      HOLT HAS BEEN ENCOURAGED AND ADVISED IN WRITING TO SEEK
ADVICE FROM ANYONE OF MY CHOOSING REGARDING THIS AGREEMENT
(INCLUDING MY ATTORNEY, ACCOUNTANT OR TAX ADVISOR). BEFORE SIGNING
THIS AGREEMENT, HOLT HAS BEEN GIVEN THE OPPORTUNITY AND SUFFICIENT
TIME TO SEEK SUCH ADVICE.

     IN SIGNING THIS AGREEMENT, HOLT IS NOT RELYING ON ANY
REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET
FORTH IN THIS AGREEMENT WITH REGARD TO THE SUBJECT MATTER, BASIS, OR
EFFECT OF THIS AGREEMENT OR OTHERWISE.

     HOLT WAS NOT COERCED, THREATENED, OR OTHERWISE FORCED TO SIGN
THIS AGREEMENT. HOLT IS VOLUNTARILY SIGNING AND DELIVERING THIS
AGREEMENT OF HIS OWN FREE WILL.

      HOLT UNDERSTANDS THAT BY SIGNING THIS AGREEMENT HE IS GIVING
UP RIGHTS HE MAY HAVE. HOLT UNDERSTANDS HE DOES NOT HAVE TO SIGN
THIS AGREEMENT.




                                                                       Holt’s Initials ________

                                         Page 4 of 6
            Case 2:17-cv-00683-JHE Document 37-1 Filed 06/21/19 Page 6 of 7




           IN WITNESS WHEREOF, the undersigned executed this Agreement on this              day of

___________, 2019.

                                                      ___________________________________
                                                      Roderick Holt


STATE OF ALABAMA                       )
                                       )
COUNTY OF JEFFERSON                    )


       Before me, the undersigned Notary Public, personally appeared Roderick Holt, whose
name is signed to the foregoing Agreement, and who is known to me, after being duly sworn on
oath, deposed and acknowledged that, being informed of the contents of such instrument, he
executed the same voluntarily.

           In witness whereof, the undersigned Notary Public has signed this acknowledgment on

this the           day of              , 2019.



                                                      __________________________________
                  (Seal)                              NOTARY PUBLIC
                                                      My Commission expires:




                                                                           Holt’s Initials ________

                                             Page 5 of 6
            Case 2:17-cv-00683-JHE Document 37-1 Filed 06/21/19 Page 7 of 7




IN WITNESS WHEREOF, the undersigned executed this Agreement on this                 day of

___________, 2019.

                                                      ___________________________________
                                                      Jefferson County Committee for Economic
                                                      Opportunity


STATE OF ALABAMA                       )
                                       )
COUNTY OF JEFFERSON                    )


       Before me, the undersigned Notary Public, personally appeared the above signed
individual, whose name is signed to the foregoing Agreement, and who is known to me, after
being duly sworn on oath, deposed and acknowledged that, being informed of the contents of
such instrument, he executed the same voluntarily.

           In witness whereof, the undersigned Notary Public has signed this acknowledgment on

this the           day of              , 2019.




                                                                           Holt’s Initials ________

                                             Page 6 of 6
